DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/14/2021 has been entered. Claims 1-20 remain pending in the application.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,728,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the reason below.

Imminent Application
Patent No. 10,728,206

receiving, by a device responsive to a request of a client to resolve a domain name, a plurality of internet protocol (IP) addresses identified for the domain name;
identifying, by the device, a priority of a connection to be established between the client and the domain name based on the domain name;
determining, by the device, an order of the plurality of IP addresses based at least on (i) the priority of the connection, and (ii) a quality of at least one link between the device and an IP address of the plurality of IP addresses; and
providing, by the device to the client, the plurality of IP addresses in the determined order to control which of the plurality of IP addresses the client uses to establish the connection.
Claim 1. A method for domain name system (DNS) response reordering comprising:
receiving, by a device, a domain name system (DNS) response to a DNS request of a client, the DNS response comprising a list of IP addresses corresponding to a plurality of sites associated with a domain to which the client is attempting to establish the connection;
assigning, by the device via a priority policy, based on the domain or a classification of the connection to be established, a priority to the connection to be established between the client and the domain;
determining, by the device, for each link of a plurality of links between the device and the plurality of sites, a link quality of the link between the device and a respective site, the link corresponding to a respective IP address of the list of IP addresses;
modifying, by a DNS response reorderer, based on the link quality of at least one link of the plurality of links and the priority assigned to the connection to be established between the client and the domain, an order of the list of IP addresses; and
transmitting, by the device, the modified order of the list of IP addresses to the client.
17. A system comprising:
a device comprising one or more processors, coupled to memory and intermediary to a plurality of servers, wherein the device is further configured to:

receive a response from a system, the response comprising a plurality of internet protocol (IP) addresses identified for the domain name;
assign a priority for a connection between the client and a server of the plurality of servers based at least on the priority assigned to the domain name;
determine an order of the plurality of IP addresses based at least on the priority and a quality of at least one link between the device and an IP address of the plurality of IP addresses; and
communicate to the client, responsive to the request, the response, the response being modified to comprise the plurality of IP addresses in the determined order to control which of the plurality of IP addresses the client establishes the connection.
A system for domain name system (DNS) response reordering comprising:
a device intermediary to a plurality of clients and one or more domain name system (DNS) servers, the device including:
a DNS response parser configured to:
receive a DNS response to a DNS request of a client, the DNS response comprising a list of IP addresses corresponding to a plurality of sites associated with a domain to which the client is attempting to establish the connection, and
assign via a priority policy, based on the domain or a classification of the connection to be established, a priority to the connection to be established between the client and the domain;
a link quality estimator configured to:
determine, for each link of a plurality of links between the device and the plurality of sites, a link quality of the link between the device and a respective site, the link corresponding to a respective IP address of the list of IP addresses;
a DNS response reorderer configured to:
modify, based on the link quality of at least one link of the plurality of links and the priority assigned to the connection to be established between the client and the domain, an order of the list of IP addresses; and
transmit the modified order of the list of IP addresses to the client.

one or more processors, coupled to memory and configured to:
receive, responsive to a request of a client to resolve a domain name, a plurality of internet protocol (IP) addresses identified for the domain name;
identify a priority for a client's connection to the domain name based at least on the priority assigned to the domain name;

provide, to the client, the plurality of IP addresses in the determined order to control which of the plurality of IP addresses the client establishes the connection.
A system for domain name system (DNS) response reordering comprising:
a device intermediary to a plurality of clients and one or more domain name system (DNS) servers, the device including:
a DNS response parser configured to:
receive a DNS response to a DNS request of a client, the DNS response comprising a list of IP addresses corresponding to a plurality of sites associated with a domain to which the 
assign via a priority policy, based on the domain or a classification of the connection to be established, a priority to the connection to be established between the client and the domain;
a link quality estimator configured to:
determine, for each link of a plurality of links between the device and the plurality of sites, a link quality of the link between the device and a respective site, the link corresponding to a respective IP address of the list of IP addresses;
a DNS response reorderer configured to:
modify, based on the link quality of at least one link of the plurality of links and the priority assigned to the connection to be established between the client and the domain, an order of the list of IP addresses; and
transmit the modified order of the list of IP addresses to the client.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457